

116 HR 4790 IH: Neil A. Armstrong Test Facility Act
U.S. House of Representatives
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4790IN THE HOUSE OF REPRESENTATIVESOctober 22, 2019Ms. Kaptur (for herself, Mr. Gonzalez of Ohio, Mr. Ryan, Mr. Chabot, Ms. Fudge, Mr. Balderson, Mrs. Beatty, Mr. Latta, Mr. Gibbs, Mr. Turner, Mr. Joyce of Ohio, Mr. Jordan, Mr. Wenstrup, Mr. Johnson of Ohio, Mr. Stivers, Mr. Davidson of Ohio, and Mr. Posey) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo redesignate the NASA John H. Glenn Research Center at Plum Brook Station, Ohio, as the NASA John
			 H. Glenn Research Center at the Neil A. Armstrong Test Facility.
	
 1.Short titleThis Act may be cited as the Neil A. Armstrong Test Facility Act. 2.FindingsCongress finds as follows:
 (1)Neil A. Armstrong, through his own definition, was first and foremost a test pilot. (2)A native of Wapakoneta, Ohio, Armstrong began his inspiring career in space exploration in Cleveland, Ohio, at what is now the NASA John H. Glenn Research Center.
 (3)Becoming the first human to land a spacecraft, and then set foot upon the moon, represents the greatest dream of any test pilot.
 (4)Therefore, it is fitting that the premier aeronautics and space test station in Ohio should be renamed in his honor.
			3.Redesignation of NASA John H. Glenn Research Center at Plum Brook Station, Ohio, as NASA John H.
			 Glenn Research Center at the Neil A. Armstrong Test Facility
 (a)RedesignationThe NASA John H. Glenn Research Center at Plum Brook Station, Ohio, is hereby redesignated as the NASA John H. Glenn Research Center at the Neil A. Armstrong Test Facility.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the station referred to in subsection (a) shall be deemed to be a reference to the NASA John H. Glenn Center at the Neil A. Armstrong Test Facility.
 (c)SavingsNothing in this section shall be construed to alter the relationship between the Plum Brook Station and the NASA John H. Glenn Research Center.
			